t c memo united_states tax_court daniel j culnen petitioner v commissioner of internal revenue respondent docket nos filed date the issues for decision are whether p had sufficient basis with respect to an s_corporation to permit him to deduct his pro_rata share of that corporation’s ordinary losses for the years in guestion and whether a the corporation suffered a sec_1231 i r c loss from the disposition of property in one of those years and b p had sufficient basis to permit him to deduct his pro_rata share of that loss held p established that he had sufficient basis for all years held further p established that the s_corporation suffered only a portion of the sec_1231 i r c loss claimed held further p had sufficient basis to deduct his portion of the loss suffered frank agostino for petitioner steven w ianacone for respondent memorandum findings_of_fact and opinion halpern judge these consolidated cases involve the following determinations by respondent of deficiencies in additions to and penalties on petitioner's federal_income_tax additions to tax penalties year deficiency sec_6651 a sec_6661 sec_6662 sec_6663 dollar_figure dollar_figure dollar_figure -- -- big_number big_number -- --- dollar_figure big_number big_number --- dollar_figure -- unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioner had sufficient basis with respect to an s_corporation for his taxable calendar years and to permit him to deduct his pro_rata share of the corporation’s ordinary losses for those years in the amounts of dollar_figure dollar_figure and dollar_figure respectively and whether a the corporation suffered a sec_1231 loss from the disposition of property in and b petitioner had sufficient basis to permit him to deduct his pro_rata share dollar_figure of that loss findings_of_fact some facts have been stipulated and are so found the stipulation of facts with attached exhibits is incorporated herein by this reference at the time the petitions were filed petitioner resided in totowa new jersey wedgewood associates inc during the years in issue wedgewood associates inc a new jersey corporation wedgewood was an s_corporation see sec_1361 making its return of income on the basis of a calendar_year wedgewood was in the restaurant business in or before petitioner became a shareholder in wedgewood beginning in and ending in petitioner owned the following percentages of wedgewood’s shares year percentage dollar_figure dollar_figure dollar_figure dollar_figure wedgewood was unsuccessful in the restaurant business it ceased doing business sometime in and on or about date by deed of assignment for the benefit of creditors the deed it conveyed its property for the benefit of those creditors attached to the deed is a statement of assets which lists restaurant fixtures equipment and furnishings subject_to liens of dollar_figure a liquor license cash on hand accounts_receivable and liquor inventory only the liquor license and liquor inventory are shown to have a value dollar_figure and dollar_figure respectively ’ culnen hamilton inc during the years in issue culnen hamilton inc culnen hamilton was an insurance producer licensed by the state of new jersey during those years petitioner was the sole shareholder of culnen hamilton culnen hamilton made its return of income on the basis of a fiscal_year ending on january from date through date culnen hamilton was an s_corporation after date culnen hamilton was a c_corporation see sec_1361 wedgewood’ s payments on occasions from date through date culnen hamilton made payments by check and on one of those occasions by wire transfer to wedgewood without distinction the checks in amounts totaling dollar_figure the the record is unclear with regard to the total value of the liquor license and liquor inventory while they were the only assets listed as having value the statement of assets listed the total value of assets as dollar_figure not dollar_figure the amounts for each year are as follows year amount sdollar_figure dollar_figure dollar_figure continued checks were issued to wedgewood on behalf of petitioner the payments represented by the checks were shown on the books of culnen hamilton as shareholder loans the checks were deposited into a bank account of wedgewood and their receipt was shown on the books of wedgewood as indebtedness to petitioner at some point during the years in issue there was a reduction of dollar_figure in the total amount of dollar_figure shown on the books of both wedgewood and culnen hamilton to reflect partial repayments on occasions from date through date culnen hamilton issued checks in payment of expenses of wedgewood’s in amounts totaling dollar_figure the checks the payments represented by the checks were shown on the books of culnen hamilton as officer loans and on the books of wedgewood as indebtedness to petitioner on six occasions from date through date culnen hamilton issued checks in payment of or with respect continued dollar_figure total dollar_figure the amounts for each year are as follows year amount dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure to petitioner’s purchase from a dr nagel of dr nagel’s interest in wedgewood in amounts totaling dollar_figure the six checks the payments represented by the six checks were shown on the books of culnen hamilton as officer loans on eight occasions from date through date culnen hamilton paid certain other_amounts at least some of which related to petitioner’s investment in wedgewood in amounts totaling dollar_figure the eight payments the payments represented by the eight payments were shown on the books of culnen hamilton as officer loans for through wedgewood recorded on its books interest due to petitioner in the amounts of dollar_figure dollar_figure and dollar_figure respectively for a total of dollar_figure the amounts for each year are as follows year amount dollar_figure dollar_figure dollar_figure total dollar_figure the amounts for each year are as follows year amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure wedgewood’ s income_tax returns wedgewood’s federal_income_tax returns for through show the following balance_sheet entries with respect to loans from shareholders year beginning balance ending balance dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number wedgewood’s federal_income_tax return for the return includes a form_4797 sale of business property which shows a disposition of furniture and fixtures acquired on date at a cost of dollar_figure and disposed of on date there is no gross_sales price shown and a loss is claimed in the amount of dollar_figure which is the acquisition price less depreciation the difference being wedgewood’s adjusted_basis in the property taking into account certain other entries on the form_4797 the net_loss reported on that form is dollar_figure the form_4797 loss a schedule_k-1 shareholder’s share of income credits deductions etc accompanying the return reports that petitioner’s share of the form_4797 loss is dollar_figure culnen hamilton’s income_tax returns culnen hamilton’s federal_income_tax returns for through show the following balance_sheet entries with respect to loans to stockholders year beginning balance ending balance dollar_figure dollar_figure big_number big_number big_number big_number petitioner’s income_tax returns on petitioner’s income_tax returns for and he claimed the following losses from wedgewood year loss dollar_figure big_number big_number on petitioner’s income_tax return he also claimed his share of the form_4797 loss in the amount of dollar_figure the dollar_figure loss opinion i introduction respondent disallowed petitioner’s pro_rata share of wedgewood’s ordinary losses for and because petitioner failed to convince respondent that he had an adequate basis with respect to his investment in wedgewood we must determine that basis respondent disallowed petitioner’s share of the form_4797 loss the dollar_figure loss for the same reason and because petitioner failed to convince respondent that wedgewood suffered the dollar_figure loss we must determine both his basis and whether wedgewood suffered any loss petitioner bears the burden_of_proof see rule a ii petitioner’s basis with respect to wedgewood a principal statutory provisions sec_1366 provides that a shareholder of an s_corporation shall take into account his pro_rata share of the s corporation’s items of income loss deduction or credit for the s corporation’s taxable_year ending in the shareholder’s taxable_year sec_1366 however imposes a limit on the amount of such losses and deductions without distinction losses that a shareholder may take into account for any taxable_year he may not take into account an aggregate amount of such losses exceeding the sum of his adjusted_basis in the stock of the s_corporation and his adjusted_basis in any indebtedness of the s_corporation to the shareholder collectively his s_corporation investment see sec_1366 any losses so disallowed may be carried forward indefinitely see sec_1366 in the statutory_notice_of_deficiency respondent sets forth numerous grounds for disallowing the dollar_figure loss on brief respondent’s principal argument other than that petitioner lacks sufficient adjusted_basis in his investment in wedgewood is that petitioner has failed to show that wedgewood realized any loss we assume that respondent has conceded any other grounds -- - b disagreement between the parties to deduct his pro_rata share of wedgewood’s losses petitioner must prove that he had sufficient adjusted_basis in his s_corporation investment with respect to wedgewood petitioner’s wedgewood investment generally cost defines an sdollar_figurecorporation shareholder’s initial basis in his s_corporation investment acquired for cash see sec_1012 adjusted_basis is determined by making certain adjustments to cost_basis see sec_1016 sec_1367 provides additional special rules with respect to adjusting basis in an s_corporation investment the disagreement between the parties concerns only petitioner’s cost_basis in his wedgewood investment the parties disagree as to whether petitioner’s cost_basis in his wedgewood investment includes the various payments represented by the checks the checks the checks and the payments collectively the wedgewood payments respondent denies that the wedgewood payments represent petitioner’s cost in obtaining his wedgewood investment respondent insists that the wedgewood payments constitute an investment by culnen hamilton not petitioner in wedgewood ’ petitioner insists that the wedgewood payments although respondent denies that the wedgewood payments represent petitioner’s cost in obtaining his wedgewood investment respondent agrees with our finding that for through petitioner’s percentage ownership in wedgewood increased from dollar_figure to percent petitioner testified continued represent petitioner’s cost in obtaining his wedgewood investment cc petitioner’s burden to prevail petitioner must prove that he not culnen hamilton invested in wedgewood see eg 59_tc_172 estate of which taxpayer was executrix and sole beneficiary advanced funds to s_corporation of which she wa sec_50 percent shareholder t he key question is whether or not the debt of the corporation runs ‘directly to the shareholder ’ to prove that petitioner invested in wedgewood he must prove that the wedgewood payments created indebtedness on the part of wedgewood to him see 117_f3d_270 5th cir true obligor on bank line of credit extended to s_corporation was shareholder in his individual capacity and not on behalf of corporation revg on another issue tcmemo_1995_326 prashker v commissioner supra pincite a shareholder could borrow the money personally and then loan the money to the corporation in that event the corporation’s debt would run directly to the shareholder continued credibly that all of his investment in wedgewood was reflected in the wedgewood payments we cannot reconcile respondent’s agreement that petitioner owned a substantial portion of wedgewood’s shares with his argument that the wedgewood payments constitute an investment by culnen hamilton in his brief respondent heads one of his arguments that petitioner did not have sufficient basis in his wedgewood investment as follows the fact that all payments to wedgewood associates inc came directly from culnen and hamilton precludes petitioner from claiming those amounts as his basis in wedgewood and thus the schedule e losses emphasis added if respondent is suggesting that the question of whether culnen hamilton lent those amounts to petitioner is irrelevant since as a matter of law direct payments by culnen hamilton to wedgewood establish culnen hamilton’s status as the investor in wedgewood he is wrong in 103_tc_711 in explaining the statutory requirement that the indebtedness of the s_corporation must run directly to the shareholder we made it clear that an indebtedness to an entity with passthrough characteristics that has advanced the funds to the s_corporation and is closely related to the taxpayer does not satisfy the statutory requirement see id pincite we did not say however that the fact that the borrowed funds originate with the closely related_entity precludes the indebtedness of the s_corporation from running directly to the shareholder certainly where there is a close relationship among the s_corporation the taxpayer and the related_entity we will scrutinize the relationships established with respect to the transfer of funds to ensure that those relationships comport with the statutory requirement respondent proposes 63_tc_468 affd 535_f2d_309 5th cir as a model for us to follow in this case in underwood the taxpayer’s s_corporation was indebted to a second corporation owned by him the taxpayer interposed himself between the two corporations by causing the corporations to substitute for the one-legged indebtedness running between the s_corporation and the second corporation a two-legged indebtedness running first from the s_corporation to him and second from him to the second corporation we concluded that the taxpayer had paid out no funds and would not until his note to the second corporation came due on that basis we were unable to distinguish his liability from that of a guarantor who makes no investment until he pays his obligation see id pincite we relied on a long list of cases for the proposition which we applied to the taxpayer that basis-giving indebtedness for the purposes of sec_1374 c b does not arise where a shareholder merely guarantees a subchapter_s corporation’s debt id pincite that is true but that is not the case here sec_1374 b as in effect at the time determined basis in indebtedness as of the close of the corporation’s year d discussion petitioner’s case petitioner called four witnesses including himself all of whom testified consistently that for many years including the years in question petitioner had used culnen hamilton as an incorporated_pocketbook having the corporation make payments on his behalf which payments were posted to culnen hamilton’s books as loans to petitioner robert levin one of those four witnesses had been petitioner’s accountant for more than years he also did accounting work for culnen hamilton he testified that from time to time petitioner would reduce the balance of his culnen hamilton loan account by liquidating investments he had made and paying the proceeds to culnen hamilton mr levin explained the rationale for that procedure as follows culnen hamilton was an s_corporation there was a lot of undistributed_taxable_income he petitioner wouldn’t take all the--he’d pay taxes on it and god knows he paid a lot of taxes over the years but he felt the money that was left in culnen hamilton because it was undistributed to him that he could spend and do what he wanted with so rather than write a check to himself and write a check to a third party he would just--if he wanted to buy a company or whatever he would just write it out----have beatrice the bookkeeper write it out of culnen hamilton charge it to his loan account okay and that’s the way he did business for the years that i’ve been his accountant although culnen hamilton was an s_corporation only until date mr levin’s testimony presents a credible explanation of petitioner’s relationship with culnen hamilton janet sacklow is a partner in the accounting firm of amsterdam sacklow acox that firm also did accounting work for culnen hamilton including preparing various financial records and its income_tax returns for the years in question ms sacklow testified that she treated the wedgewood payments as loans to petitioner for purposes of both culnen hamilton’s books_and_records and its income_tax returns she testified that the initial record of the wedgewood payments was made by culnen hamilton’s bookkeeper beatrice who would record the wedgewood payments on the corporation’s general ledger under the heading wedgewood the wedgewood entries beatrice made the wedgewood entries monthly ms sacklow testified that she was responsible for classifying the wedgewood entries as loans to petitioner she testified that she made that determination based on conversations with petitioner and because she believed that culnen hamilton had no association with wedgewood it was only because of dan culnen that the money was coming from that location ie from culnen hamilton the parties have stipulated a letter dated date from ms sacklow -- - to walter j pagano c p a the sacklow letter the sacklow letter states enclosed are the schedules of amounts loaned to wedgewood associates and dan’s acquisition costs for stock and partnership interests ms sacklow testified that she prepared those schedules the schedules from the books_and_records of culnen hamilton the first of the schedules relates to the checks and states that they were deposited into wedgewood associates accounts on behalf of daniel culnen the third of the schedules relates to the six checks and states daniel culnen’s purchase of dr nagle’s interest the final page of the schedules states summary net checks written to wedgewood from culnen and hamilton dollar_figure checks written from culnen and hamilton on behalf of wedgewood dollar_figure dan’s purchase of dr nagle’s interest dollar_figure other items dollar_figure interest accrued dollar_figure total sbig_number dollar_figure of this total dollar_figure is classified as capital stock in wedgewood associates and dollar_figure is dan’s cost of purchasing manning’s partnership_interest dollar_figure is dan’s cost for nagle’s interest in stock and partnership this leaves a balance of dollar_figure as a loan to the corporation by the stipulation respondent reserved the right to make a relevance objection to the sacklow letter but respondent waived all other evidentiary objections including an objection based on hearsay see fed r evid ms sacklow’s firm also did accounting work for wedgewood she would assist wedgewood’s employees in keeping wedgewood’s books and would prepare wedgewood’s end-of-the-year tax returns she testified that the wedgewood payments were shown as an indebtedness from wedgewood to petitioner on wedgewood’s books_and_records mr levin who prepared petitioner’s personal financial statements which showed wedgewood as an investment of petitioner’s believed absolutely that petitioner owned the shares of wedgewood individually respondent’s case respondent called no witnesses and introduced no exhibits other than those attached to the stipulation besides respondent’s argument which we have rejected that because of the wedgewood payments petitioner is precluded from claiming basis in his wedgewood investment respondent’s other argument is basically that the testimony of petitioner and his witnesses is unsupported and thus not to be believed petitioner mr levin and ms sacklow the witnesses all testified that the wedgewood payments were made by culnen hamilton to wedgewood on petitioner’s behalf the fact that the payments were made is beyond question indeed during the trial the court asked counsel for respondent mr ianacone is it a fact for purposes of this case that those checks the checks were written by culnen hamilton and deposited for the -- - benefit of mr culnen into the accounts of wedgewood is that a fact yes or no mr tanacone responded yes it is thus the only question subject_to proof is whether the wedgewood payments were made by culnen hamilton on behalf of petitioner while it is true that there are no original culnen hamilton accounting_records in evidence other than copies of its tax returns the sacklow letter is in evidence and it supports the testimony of the witnesses ms sacklow testified that she prepared the sacklow letter from the books_and_records of culnen hamilton and she traced the treatment of the wedgewood payments from the bookkeeper’s scheduling of them through her ms sacklow’s classification of them as loans to petitioner to their entry onto the books_and_records of culnen hamilton ’ while respondent may claim that the sacklow letter is not a substitute for the original books_and_records of culnen hamilton respondent cannot claim that petitioner has presented no evidence to support the witnesses’ testimony the sacklow letter is such evidence and moreover the sacklow letter isa joint exhibit respondent may also claim that he did not know what ms sacklow would say about the sacklow letter but he could have discovered that before he agreed to make it a joint exhibit since respondent stipulated the sacklow letter waiving any ms sacklow testified that consistent entries were made on the books_and_records of wedgewood hearsay objection we believe that petitioner justifiably concluded that the content of culnen hamilton’s books was not an issue in this case respondent’s claim that essentially the witnesses’ testimony should be disregarded because it is unsupported is not persuasive beyond respondent’s claim that petitioner’s witnesses’ testimony is unsupported respondent makes unsupported unpersuasive and offensive attacks on the credibility of petitioner and the ethics of his witnesses there are legitimate issues in this case but the ethics of petitioner’s witnesses are not among them respondent has here all too clearly relied on the tactic of trial by cross-examination and that tactic has failed a resort to name-calling is not an acceptable fallback position we disapprove of that tactic be conclusions we conclude and find that petitioner had adequate adjusted_basis in his wedgewood investment to deduct his pro_rata share of wedgewood’s losses for and and his share of the form_4797 loss if any i apparently respondent’s position is that none of the wedgewood payments add to petitioner’s adjusted_basis in his wedgewood investment but see supra note petitioner’s position is that all of the wedgewood payments add to petitioner’s adjusted_basis in his wedgewood investment we have not made specific findings as to the amount of petitioner’s adjusted_basis in his wedgewood investment for each of the years continued til the form_4797 loss a introduction petitioner reported his share of the form_4797 loss in the amount of dollar_figure principally the form_4797 loss resulted from wedgewood’s disposition of furniture fixtures restaurant equipment a liquor license and a liquor inventory the assets the assets were disposed of pursuant to the deed at least some of the assets were subject_to liens of secured creditors totaling dollar_figure the liens wedgewood’s adjusted_basis in the assets at the time of disposition was dollar_figure pursuant to the deed wedgewood received nominal consideration of dollar_figure and the disposition was part of a bankruptcylike proceeding carried_out_under the laws of new jersey see n j stat ann sec_2a to 2a west the disposition was to an assignee for the benefit of wedgewood’s creditors the assignee whose duty it was to liguidate the assets and apply the proceeds to reduce wedgewood’s indebtedness see in re gen assignment for benefit of creditors a 2d n j super ct b code and regulations in pertinent part sec_1001 provides that the loss from the disposition of property shall be the excess of the continued here in question because we believe that the parties are in agreement that we should make an across-the-board decision with respect to the wedgewood payments adjusted_basis in the property over the amount_realized as used in sec_1001 the term amount_realized is defined in sec_1001 in pertinent part that definition is the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received sec_1_1001-2 income_tax regs addresses the discharge of liabilities in connection with the disposition of property paragraph a of sec_1_1001-2 income_tax regs provides the general_rule that the amount_realized from the sale_or_other_disposition of property includes the amount of liabilities from which the transferor is discharged as a result of the disposition paragraph a of sec_1_1001-2 income_tax regs provides that for purposes of that section the sale_or_other_disposition of property that secures a nonrecourse_liability discharges that liability paragraph b of sec_1_1001-2 income_tax regs provides that generally the fair_market_value of the security at the time of sale is not relevant for determining the amount of liabilities from which the taxpayer is discharged or treated as discharged c discussion respondent’s position is that wedgewood did not realize any loss petitioner’s position is that since wedgewood’s adjusted_basis in the assets exceeded the dollar_figure received pursuant to the deed of course it suffered a loss petitioner has failed to prove that dollar_figure was the full amount_realized on the disposition of the assets on brief petitioner states wedgewood’s liabilities greatly exceeded the fair_market_value of its assets that may be so nevertheless petitioner has failed to show that the indebtedness secured_by the liens was other than nonrecourse if it was nonrecourse then notwithstanding the fair_market_value of the assets subject_to those liens the amount_realized on the disposition of those assets included the amount of the liens dollar_figure we assume that the liguor license and liquor inventory were sold for dollar_figure petitioner has failed to argue that the amount_realized by wedgewood does not include any actual cash proceeds from the sale of assets not subject_to liens thus the amount_realized on the disposition of the assets was dollar_figure which is the sum of the indebtedness discharged the cash proceeds of dollar_figure and the nominal cash of dollar_figure since wedgewood’s adjusted_basis in the assets was dollar_figure wedgewood’s loss was dollar_figure dollar_figure dollar_figure - big_number according to wedgewood’s form_4797 for taxable_year the liquor license sold for dollar_figure we add to that amount the dollar_figure listed value of the liquor inventory from the deed for dollar_figure - - d conclusion we find that wedgewood realized a loss of dollar_figure on the disposition of the assets petitioner’s pro_rata share of that loss was dollar_figure ie percent of dollar_figure we have already found in section ii e supra that petitioner had sufficient basis to deduct his pro_rata share of the form_4797 loss dollar_figure decisions will be entered under rule
